       Case 1:20-cv-00164 Document 7 Filed on 11/05/20 in TXSD Page 1 of 1
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                 UNITED STATES DISTRICT COURT                                   November 05, 2020
                                  SOUTHERN DISTRICT OF TEXAS                                    David J. Bradley, Clerk
                                    BROWNSVILLE DIVISION

SYLVIA CHOLICK,                                       §
                                                      §
        Plaintiff,                                    §
VS.                                                   §   CIVIL ACTION NO. 1:20-CV-00164
                                                      §
EDGAR SALVADOR, et al.,                               §
                                                      §
        Defendants.                                   §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Plaintiff Sylvia Cholick filed this lawsuit alleging a scam or fraud by her landlord,

although the factual allegations, cause of action, and relief sought are unclear. (Complaint, Doc.

1)

        On October 8, 2020, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 3) recommending that the matter should be dismissed sua sponte for

lack of subject matter jurisdiction. (Doc. 3, 4) No party filed any objections to the Report and

Recommendation.1

        The Court ADOPTS the Report and Recommendation. As a result, it is:

        ORDERED that Plaintiff Sylvia Cholick’s Complaint is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

        The Clerk of Court is directed to close this matter.


        SIGNED this 5th day of November, 2020.


                                                       ________________________________
                                                       Fernando Rodriguez, Jr.
                                                       United States District Judge



1 The Clerk of Court mailed the Report and Recommendation to Cholick’s last known address, which she noted in
Complaint. (Dkt. No. 4; Complaint, Doc. 1) The Report and Recommendation was returned as undeliverable because
the address was vacant. (Dkt. Nos. 5 and 6) Service is completed by sending court documents to the last known
address of the party. See FED. R. CIV. PROC. 5(b)(2)(C) (authorizing service by mailing the document to the
person’s last known address).
1/1
